Name: Council Regulation (EEC) No 3125/83 of 24 October 1983 opening, allocating and providing for the administration of a Community tariff quota for apricot pulp falling within subheading ex 20.06 B II c) 1 aa) of the Common Customs Tariff and originating in Israel (1984)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 11 . 83 Official Journal of the European Communities No L 312/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3125/83 of 24 October 1983 opening, allocating and providing for the administration of a Community tariff quota for apricot pulp falling within subheading ex 20.06 B II c) 1 aa) of the Common Customs Tariff and originating in Israel (1984) THE COUNCIL OF THE EUROPEAN COMMUNITIES, tics for imports from Israel over a representative reference period and also to the economic outlook for the quota period in question ; Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 1 13 thereof, Whereas , during the last three years for which statis ­ tics are available, the corresponding imports by each of the Member States represent the following per ­ centages of total imports of the product in question originating in Israel : Having regard to the proposal from the Commis ­ sion, Member States 1980 1981 1982 Benelux I| 37 Denmark    Germany   63 Greece    France    Ireland    Italy    United Kingdom 100   Whereas the Agreement between the European Economic Community and the State of Israel ('), provides for the opening by the Community of an annual Community tariff quota of 150 tonnes of apricot pulp falling within subheading ex 20.06 B II c) 1 aa) of the Common Customs Tariff and origin ­ ating in Israel ; whereas the customs duties appli ­ cable to the quota are equal to 70 % of the customs duties actually applied to non-member countries ; whereas the Community tariff quota in question should therefore be opened for 1984 ; Whereas these data cannot be considered as repre ­ sentative to serve as a basis for allocation of the quota volume among the Member States ; whereas it is difficult to estimate imports by Member States for 1984 because of the absence of any pattern in pre ­ vious years ; whereas, to allocate the quota volume on a fair basis, the approximate percentages of ini ­ tial quota shares may be fixed as follows : Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to the abovementioned quota and uninter ­ rupted application of the rate laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas , having regard to the above principles , the Community nature of the quota can be res ­ pected by allocating the Community tariff quota among the Member States ; whereas , in order to reflect as accurately as possible the true trend of the market in the products in question , such allocation should be in proportion to the requirements of the Member States , calculated by reference to the statis ­ Benelux 12 Denmark 5 Germany 28 Greece 1 France 7 Ireland 6 Italy 6 United Kingdom 36 Whereas, in order to take into account import trends for the products concerned in the various Member States , the quota amount should be divided into two(') OJ No L 136, 28 . 5 . 1975 , p. 3 . No L 312/2 Official Journal of the European Communities 12 . 1 . 83 Within the limits of this tariff quota, Greece shall apply duties calculated in accordance with the relevant provisions in the 1979 Act of Accession and in Regulation (EEC) No 637/81 ('). instalments, the first being shared among the Mem ­ ber States and the second constituting a reserve to cover at a later date the requirements of the Member States which have used up their initial quota shares ; whereas , in order to give importers in each Member State a certain degree of security, the first instalment of the Community quota should under the circum ­ stances be fixed at 50 % of the quota volume ; Article 2 1 . A first instalment amounting to 75 tonnes of the Community tariff quota referred to in Article 1 shall be allocated among the Member States ; the respec ­ tive shares which, subject to Article 5 , shall be valid until 31 December 1984 shall be as follows : Whereas the Member States ' initial shares may be used up at different times ; whereas, in order to take this fact into account and avoid any break in contin ­ uity, any Member State which has almost used up its initial quota share should draw an additional share from the reserve ; whereas this must be done by such Member State as and when each of its addi ­ tional shares is almost used up, and repeated as many times as the reserve allows ; whereas the initial and additional share must be valid until the end of the quota period ; whereas this method of adminis ­ tration requires close cooperation between the Member States and the Commission, and the latter must be in a position to monitor the extent to which the quota volume has been used up and to inform the Member States thereof ; (tonnes) Benelux 9 Denmark 3 Germany 21 Greece 1 France 5 Ireland 4 Italy 4 United Kingdom 28 2 . The second instalment amounting to 75 tonnes shall constitute the reserve . Whereas if, at a given date in the quota period , a substantial quantity remains unused in any Mem ­ ber State, it is essential that that Member State should return a significant proportion to the reserve to prevent a part of any tariff quota from remaining unused in one Member State when it could be used in others ; Article 3 1 . If 90 % or more of a Member State 's initial share as specified in Article 2(1 ), or 90% of that share minus the portion returned to the reserve where Article 5 has been applied, has been used up, then , to the extent permitted by the amount of the reserve, that Member State shall forthwith , by notifying the Commission, draw a second share equal to 15 % of its initial share, rounded up where necessary to the next unit . Whereas , since the Kingdom of Belgium, the King ­ dom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly repre ­ sented by the Benelux Economic Union, any opera ­ tion relating to the administration of the quota shares allocated to that economic union may be carried out by any of its members , HAS ADOPTED THIS REGULATION : 2 . If, after its initial share has been used up, 90 % or more of the second share drawn by a Member State has been used up, then, to the extent permitted by the amount of the reserve , that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 7,5 % of its initial share , rounded up where necessary to the next unit . Article 1 1 . From 1 January to 31 December 1984, a Com ­ munity tariff quota of 150 tonnes shall be opened in the Community for apricot pulp falling within sub ­ heading ex 20.06 B II c) 1 aa) of the Common Cus ­ toms Tariff and originating in Israel . 3 . If, after its second share has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall , in accordance with the conditions laid down in para ­ graph 1 , draw a fourth share equal to the third . 2 . Within the limits of this tariff quota the Com ­ mon Customs Tariff duty applicable to these prod ­ ucts shall be suspended at a rate of 1 1 ,9 %. (') OJ No L 70, 16 . 3 . 1981 , p. 1 . 12 . 11 . 83 Official Journal of the European Communities No L 312/3 It shall ensure that the drawing which exhausts the reserve does not exceed the balance available and, to this end, notify the amount of that balance to the Member State making the last drawing . This process shall continue until the reserve is used up . 4. By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those fixed in those paragraph if there are grounds for believing that they might not be used up . It shall inform the Commission of its reasons for applying this paragraph . Article 4 The additional shares drawn pursuant to Article 3 shall be valid until 31 December 1984 . Article 7 1 . The Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares of the tariff quota . 2 . The Member States shall ensure that importers of the products in question have free access to the shares allocated to them . 3 . The Member States shall charge the imports of the products concerned against their shares as and when the products are entered with customs authorities for free circulation . 4 . The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 5 The Member States shall return to the reserve , not later than 1 October 1984, such unused portion of their initial share as , on 15 September 1984, is in excess of 20 % of the initial volume . They may return a larger quantity if there are grounds for believing that this quantity may not be used . The Member States shall notify the Commission , not later than 1 October 1984, of the total quantities of the products in question imported up to 15 Sep ­ tember 1984 and charged against the tariff quota and of any quantity of the initial shares returned to the reserve . Article 8 At the Commission 's request the Member States shall inform it of imports actually charged against their shares . Article 9 The Member States and the Commission shall coop ­ erate closely to ensure that this Regulation is com ­ plied with . Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Article 2 and 3 and, as soon as it is notified , shall inform each Member State of the extent to which the reserve has been used up . It shall inform the Member States , not later than 5 October 1984, of the amount in the reserve after quantities have been returned thereto pursuant to Article 5 . Article 10 This Regulation shall enter into force on 1 January 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 24 October 1983 . For the Council The President G. ARSENIS